DETAILED ACTION
This Office Action, based on application 14/206,924 filed 12 March 2014, is filed in response to applicant’s amendment and remarks filed 16 November 2020.  Claims 1-27 are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 12, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims were further amended to recite “determining the subportion of the image file based at least in part upon a requirement for .  
In applicant’s remarks presented on 8 November 2019, the applicant suggested to revisit at least [0063]-[0072] of the specification for disclosing the amended subject matter.  Again, the Office has re-reviewed the portion of the specification and finds no relatable description to the claimed subject matter.  The only description of the word ‘requirement’ in the cited portion of the specification is in the following sentence of [0067]: “It is this aspect of embodiments of the invention that allows the writable snapshots to be immediately created, without requiring the user to undergo any perceptible wait time.”.  This statement does not teach any start-up requirements nor teaches basing the image on any start-up requirements as claimed.  While applicant’s remarks on Page 13 of the remarks submitted 8 November 2019 are noted and describe a procedure for increasing performance in the forking process, the description of [0067] is not linked to any sort of VM start-up requirement as claimed. Applicant’s remarks submitted on 16 November 2020 further allege that the allegation that the description of [0067] does not teach start-up requirements is erroneous since the description in [0063]-[0073] describes what is/is not to be immediately copied in order for a user write request to modify data that has been copied to the host machine.  In response, the Office notes the decision of whether or not to copy over data to satisfy the user write request is made at the time the request is made, which is after the virtual machine has started.  Again, the Office maintains such data cannot be linked to any sort of VM start-up requirement as claimed.

Claims 8, 17, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject The claims were further amended to recite “identifying a first corresponding portion in the image file for a first portion of a data block in the image file into the subportion, wherein the data block is determined based at least in part upon an operation in a write request to be performed on the virtual machine, and a second corresponding portion in the image file is referenced for an input/output (I/O) request to be executed on the virtual machine before the remainder is copied to the host machine”.  
Applicant’s remarks on 16 November 2020 submit ¶ [0069]-[0072] provide support for the amended subject matter.  While the applicant notes portions of [0069] of the specification for providing support for the amended subject matter, the Office finds the cited portions as being irrelevant to the claimed subject matter.  The claims appear to recite the identification of data {‘first corresponding subportion’} to be incorporated into the data chunk {‘subportion’} that is to be copied to a host machine for starting up a virtual machine (see usage of ‘subportion’ in parent claim).  [0069] describes an decision of whether or not to copy over data from the parent snapshot in response to waiting until there is a request to ‘write’ or ‘modify’ an item of data in the child snapshot.  Since the request would happen after the virtual machine has started (again, see the parent claim e.g. Claim 1’s “after the virtual machine has been started up … servicing a user write request”), one cannot decide on what data is to be incorporated into a data chunk (‘subportion’) for the purpose of starting up a virtual machine based on a request that happens after the virtual machine has started.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Exemplary Claim 1 recites “starting up the virtual machine on a host machine with a second file system format”.  A file may have a ‘format’ and a machine may have a file system; however, a machine would not have a ‘format’ as claimed.

Claims 4, 13, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims were amended to recite “wherein the image comprises an NFS-based image, and the portion of the image is mounted as an iSCSI target”.  ‘NFS’ is an open standards protocol; ‘iSCSI’ is an IP-based networking standard protocol.  As the standard is continually evolving, what may or may not be defined as a ‘NFS-based image’ or ‘iSCSI target’ is continually evolving.  As such, usage of the term renders the claim indefinite.

Claims 8, 17, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims were further amended to recite “identifying a first corresponding portion in the image file for a first portion of a data block in the image file into the subportion”.  The Office is unsure what the applicant is claiming.   The limitation, stripped of adjectives, recites “identifying a portion in the file for a portion of a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-3, 5, 8, 10-12, 14, 17, 19-21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over VENKITACHALAM et al (US Patent 8,151,263) in view of GAPONENKO et al (US PGPub 2011/0307531).

With respect to Claims 1, 10, and 19, VENKITACHALAM discloses a method/product/system, comprising: identifying an image file of a virtual machine (Fig 1, Virtual Machine 103; Col 6, Lines 32-34; Col 7, Lines 60-65 – the code/data representing the virtual machine analogous to ‘an image file’); copying, from the image file, a subportion of the virtual machine to the host machine, the subportion being smaller than an entirety of the image file (Fig 2C – 2130 – a clone of the snapshot is created; since the snapshot does not comprise data of main memory, the clone is smaller than all the code/data that represent the virtual machine or ‘an entirety of the image file’; Abstract – snapshot S2); starting up the virtual machine on a host machine using the subportion that has been copied to the host machine (Fig 2C, Steps 2130 and 2380 populate the virtual machine and 2170 starts the virtual machine); after the virtual machine has been started up on the host machine, granting access to the subportion on the host machine at least by servicing a user write request to the subportion (Col 6, Lines 50-60; Fig 2C, Step 2450 - Clone writes to guest memory?); and copying a remainder of the image file to the host machine after the virtual machine has been started up (Col 6, Lines 50-60; Fig 2C, Step 2470 – the relevant page is copied to the clone’s memory file).
VENKITACHALAM does not appear to explicitly disclose wherein the image file has a first file system format, and wherein the subportion on the host machine has a second file system format.
 (Abstract – a first image for a VM is formatted to a first environment is converted to a second image not specific to any virtual environment; a portion of files copied from a first virtual image to a second virtual image are replaced.  Section [0006] – a virtual machine running in one environment with an image type specific to the environment (analogous to ‘first file system format’) may be converted to a second virtual machine running in a second environment; Section [0047] – the destination virtual environment may use a different file system layout).
VENKITACHALAM and GAPONENKO are analogous art because they are from the same field of endeavor of virtual machine systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of VENKITACHALAM and GAPONENKO before him or her, to modify the system of VENKITACHALAM to include virtual environment conversion as taught by GAPONENKO.  A motivation for doing so would have been to use different virtual hardware for a virtual machine (Section [0006]).  Therefore, it would have been obvious to combine VENKITACHALAM and GAPONENKO to obtain the invention as specified in the instant claims.

With respect to Claims 2, 11, and 20, VENKITACHALAM and GAPONENKO disclose the method/product/system of each respective parent claim.  VENKITACHALAM further discloses cloning a virtualization object in a repository in which the image file is stored by performing a copy-on-write operation that copies metadata indicating a state of the virtualization object into the image file in the repository (Col 5, Lines 4-20 – a snapshot of the state of the virtual machine is taken – the cloned virtual machine is constructed from a copy of the snapshot; Col 10, Lines 40-42).

Claims 3, 12, and 21, VENKITACHALAM and GAPONENKO disclose the method/product/system of each respective parent claim.  VENKITACHALAM further discloses determining the subportion of the image file based at least in part upon a requirement for starting up the virtual machine on the host machine (Fig 4, - 2130 – a clone of the snapshot is created; 2170 – the clone is restored {started}).

	With respect to Claims 5, 14, and 23, VENKITACHALAM and GAPONENKO disclose the method/product/system of each respective parent claim.  VENKITACHALAM further discloses cloning a first virtual machine in the first namespace as the image file to a storage pool (Figure 2A – Step 2130 – create a clone of the snapshot).

With respect to Claims 8, 17, and 26, VENKITACHALAM and GAPONENKO disclose the method/product/system of each respective parent claim.  VENKITACHALAM further discloses wherein the subportion is determined at least by identifying a first corresponding subportion in the image file for a first portion of the data block in the image file into the subportion, wherein the data block is determined based at least in part upon an operation in a write request to be performed on the virtual machine, and a second corresponding portion in the image file is referenced for an input/output (I/O) request to be executed on the virtual machine before the remainder is copied to the host machine (Fig 2B, Steps 2350, 2371, and 2170; Col 6, Lines 27-49).

Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over VENKITACHALAM in view of GAPONENKO and FEATHERGILL et al (US Patent 9,547,562).

Claims 4, 13, and 22, VENKITACHALAM and GAPONENKO disclose the method/product/system of each respective parent claim.
VENKITACHALAM does not appear to explicitly disclose wherein the image file comprises an Network File System (NFS)-based image, and the subportion of the image file is mounted as an Internet Small Computer System Interface (iSCSI) target.
However, FEATHERGILL discloses wherein the image file comprises an Network File System (NFS)-based image, and the subportion of the image file is mounted as an Internet Small Computer System Interface (iSCSI) target (Col 8, Lines 19-47 – NFS protocols may be used to access images; images may be transformed to an iSCSI target).
VENKITACHALAM, GAPONENKO, and FEATHERGILL are analogous art because they are from the same field of endeavor of virtual machine systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of VENKITACHALAM and FEATHERGILL before him or her, to modify the system of VENKITACHALAM to include NFS and iSCSI protocols as taught by FEATHERGILL.  A motivation for doing so would have been to use different virtual hardware for a virtual machine (Col 1, Lines 18-20).  Therefore, it would have been obvious to combine VENKITACHALAM, GAPONENKO, and FEATHERGILL to obtain the invention as specified in the instant claims.

Claims 6, 7, 9, 15, 16, 18, 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over VENKITACHALAM in view of GAPONENKO and COSTEA et al (US Patent 8,756,598).

With respect to Claims 6, 15, and 24, VENKITACHALAM and GAPONENKO disclose the method/product/system of each respective parent claim.

However, COSTEA discloses accessing, via a controller virtual machine executing above a hypervisor in the host machine, the subportion of the image file and the remainder of the image file (Fig 1, Storage Controller 104 comprising N and D Modules 122/124; Col 1, Lines 49-52 – VMs on a controller may be configured to share hardware resources of the controller).
VENKITACHALAM, GAPONENKO, and COSTEA are analogous art because they are from the same field of endeavor of virtual machine systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of VENKITACHALAM and COSTEA before him or her, to modify the system of VENKITACHALAM to include an enterprise storage system as taught by COSTEA.  A motivation for doing so would have been so that individual servers maintain relative data management isolation (Col 2, Lines 40-43).  Therefore, it would have been obvious to combine VENKITACHALAM, GAPONENKO, and COSTEA to obtain the invention as specified in the instant claims.

With respect to Claims 7, 16, and 25, VENKITACHALAM, GAPONENKO, and COSTEA disclose the method/product/system of each respective parent claim.  VENKITACHLAM further discloses wherein the subportion of the image file comprises first metadata associated with the subportion and second metadata associated with the image file, and the method further comprises redirecting a data request for data within the remainder to the image file or an instance thereof prior to copying the remainder of the image file to the host machine (Col 6, Lines 36-42; Col 6, Lines 55-60 – a clone may attempt to read to guest memory and if so, a request to the VM from the clone may be made to copy the relevant pages to the clone memory file).

With respect to Claims 9, 18, and 27, VENKITACHALAM and GAPONENKO disclose the method/product/system of each respective parent claim.
VENKITACHALAM does not appear to explicitly disclose starting up the virtual machine: mounting the subportion of the image file to a controller virtual machine as a mounted object in the second namespace, wherein the controller virtual machine is implemented as a server with the second file format, and the controller virtual machine executes above a hypervisor on the host machine.
However, COSTEA discloses starting up the virtual machine: mounting the subportion of the image file to a controller virtual machine as a mounted object in the second namespace, wherein the controller virtual machine is implemented as a server with the second file format, and the controller virtual machine executes above a hypervisor on the host machine (Fig 1, Storage Controller 104 comprising N and D Modules 122/124; Col 1, Lines 49-52 – VMs on a controller may be configured to share hardware resources of the controller).

Response to Arguments
Applicant’s remarks, submitted 16 November 2020 in response to the Office Action mailed 15 July 2020, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
On Pages 10-13, the applicant traverses the new matter rejection to Claims 3, 12, and 21 alleging the written description including ¶ [0067], [0069], and [0070] of the specification provide adequate support for the claimed subject matter.  Applicant’s remarks are not found to be persuasive for new reasons presented in the instant rejection presented in response to applicant’s amendment and remarks.

On Page 15, the applicant traverses the indefiniteness rejection to Claims 1-27 regarding the usage of the term “portion”.  While the applicant changes the term “portion” to “subportion”, the Office withdraws the previously issued rejection in view of applicant’s amendment to the usage of the term “subportion” in the amendment.
On Page 15, the applicant traverses the indefiniteness rejection to Claims 4, 13, and 22 requesting the Examiner to produce some controlling legal authorities that render the claim indefinite.  As noted in the previously issued Office Action, the issue presented in the rejection of record is not whether or not the term is open to interpretation, but the evolving nature of the interpretation of the term.  While the iSCSI standard may be defined in RFC 7143 of the IETF, what may or may not constitute an ‘iSCSI target’ of exemplary Claim 4 is not bound to RFC 7143 of the IETF and thus an ‘iSCSI target’ cannot be used properly to identify any particular product.  See MPEP 2173.05(u).
Claim Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection alleging cited prior art fails to disclose the features of Claim 1 as amended.  
	On Pages 16-17, the applicant alleges cited prior art do not disclose or suggest “copying, from the image file, a subportion of the virtual machine to the host machine, the subportion being smaller than an entirety of the image file” or “starting up the virtual machine on a host machine with a second file system format using the subportion that has been copied to the host machine”.  The Office presents additional grounds of rejection in response to the amended claim language.


	In response to (a) in which the applicant alleges VENKITACHALAM creates the entire snapshot opposed to a “subportion” thereof, the Office respectfully disagrees.  As an ‘image’ of a virtual machine is all data that comprises the virtual machine and VENKITACHALAM’s snapshot of the virtual machine does not include all of the data that comprises the virtual machine (e.g. data in main memory), the Office maintains the snapshot is a partial copy of the image file as claimed.  This argument is analogous to the argument presented to the Board of Appeals; the Office recommends reviewing the decision before the Board of Appeals on rendered on 20 April 2018.
	In response to (b) in which the applicant submits the claims recites “an image file” and “a subportion” {of the image file} whereas VENKITACHALAM discloses a flow for cloning a virtual machine and restoring the virtual machine after copying the clone of the snapshot, the Office respectfully disagrees.  Again, as an ‘image’ of a virtual machine is all data that comprises the virtual machine and VENKITACHALAM’s snapshot of the virtual machine does not include all of the data that comprises the virtual machine, the Office maintains the snapshot is a partial copy {or a ‘subportion’} of the image file as claimed.

On Pages 20-21, the applicant alleges cited prior art fails to disclose “copying, from the image, a portion that is smaller than an entirety of the image to the host machine” and “starting up the virtual machine having a second file system format in a second namespace with the portion that has been copied to the host machine”.   While the applicant notes GAPONENKO discloses converting a first image for a virtual machine in a first environment into a second image that is not specific to any virtual In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office respectfully notes GAPONENKO is not relied upon for disclosing the feature of starting up a virtual machine using only a portion of the data that comprises the virtual machine, and maintains VENKITACHALAM discloses the claimed starting up of a virtual machine using a ‘subportion’. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.T.L/Examiner, Art Unit 2137